Citation Nr: 9914525	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-08 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for seborrheic dermatitis of the face and scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from April 1994 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
seborrheic dermatitis of the face and scalp, and assigned a 
10 percent evaluation, effective as of December 1996.  The 
veteran disagreed with the assignment of the 10 percent 
evaluation, arguing that this condition warranted a higher 
evaluation.

The rating decision on appeal also denied the veteran's claim 
for service connection for bilateral ankle and knee pain.  
The veteran filed a notice of disagreement with respect to 
that decision, and the RO issued a statement of the case.  
During his hearing before the RO in June 1998, however, the 
veteran withdrew his appeal with respect that these issues.  
Therefore, these claims are not before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (1998).


REMAND

The veteran claims that his service-connected seborrheic 
dermatitis of the face and scalp is more severely disabling 
than currently evaluated.  However, a review of the record 
discloses that additional action by the RO is necessary 
before the Board can adjudicate this claim.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.

The record discloses that additional pertinent VA outpatient 
treatment records may exist which have not been associated 
with the veteran's claims file.  In June 1998, the veteran 
testified before a hearing officer at the RO that he was seen 
by a VA dermatologist approximately four months prior for his 
seborrheic dermatitis of the face and scalp.  However, these 
medical reports are presently not attached to the veteran's 
claims file, and it does not appear that they have been 
requested by the RO as it was reported by the RO that the 
veteran had stated at a hearing that his skin condition was 
asymptomatic at that time.  The Board notes that at a 
personal hearing, the veteran indicated that his condition 
was not "peaking" at that time.  Regardless of the 
veteran's characterization of his skin disorder as a lay 
person at that time, the Board notes that such medical 
evidence is certainly relevant to the veteran's claim in this 
case particularly as the VA has an affirmative duty to assist 
a claimant in the development of facts pertinent to a well-
grounded claim.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303(a) (1998); see also Talley v. Brown, 6 Vet. 
App. 72, 74 (1993).  This duty includes securing medical 
records to which reference has been made.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594-95 (1991).  Therefore, the VA 
must attempt to obtain these records to ensure full 
compliance with the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any VA treatment 
records pertaining to the veteran's 
service-connected seborrheic dermatitis 
of the face and scalp which have not been 
secured previously.

2.  The RO should then readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
seborrheic dermatitis of the face and 
scalp in light of all pertinent evidence 
and all applicable laws, regulations, and 
case law.  If the determination made 
remains unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










